Applicant’s election without traverse of Group I, claims 1-12, to DNA sequence, mammalian cell, in the reply filed on December 14, 2021 is acknowledged.
Claims 13-24 have been withdraw from further consideration by the examiner because they are drawn to non-elected inventions.  Claim 6 is also not currently being considered because it does not recite the elected species.  Claims 1-5, 7-12, to DNA sequence, mammalian cell, are under consideration.

Priority:  This application is a 371 of PCT/US17/60557, filed November 8, 2017, which claims priority to provisional application 62/419161, filed November 8, 2016.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-5, 7-12 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claims 1-12 are .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

For claims drawn to a genus, MPEP § 2163 states the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.  See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
Claims 1-5, 7-12 are drawn to a method of performing scarless genome editing in a cell comprising a cell genome, the method comprising at least the steps and components/elements recited in at least instant claims 1(a) introducing into the cell Cas9 or a variant thereof, a first guide RNA (gRNA), a second gRNA, and a first polynucleotide…and 1(b) introducing into the cell Cas9 or a variant thereof, a third gRNA, and a second polynucleotide.  
Accordingly, the claims encompass performing scarless genome editing in a significantly large genus of cells.  The components and/or elements introduced into the cell are defined through their activities only and do not require any particular structure.  The recited genera of Cas9 or a variant thereof is defined through its activity only and do not require any particular 
The specification discloses a representative species of scarless genome editing in a yeast S. cerevisiae cell comprising introducing into the S. cerevisiae cell specific Cas9 proteins, sRNAs, and polynucleotides that edit a specific genomic region of interest (see examples).  Other than the representative species of scarless genome editing in a S. cerevisiae cell, the specification fails to disclose any other cells that can comprise any Cas9 proteins, gRNAs, and polynucleotides, all being unlimited in structure, for performing scarless genome editing.  However, the skilled artisan cannot necessarily envision the detailed structures of ALL the Cas9 proteins and variants thereof, and further in combination with any number of gRNAs, polynucleotides, promoters, all having no particular structure, that can be successfully introduced into any cell for scarless genome editing because the specification provides no guidance as to which structural features are essential and critical to have and form a system for introduction to any cell for scarless genome editing, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the methods of making the claimed invention.  Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating or making it.  The Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
The CAFC in UC California v. Eli Lilly, (43 USPQ2d 1398) stated that:  "in claims to genetic material, however a generic statement such as 'vertebrate insulin cDNA’ or ‘mammalian insulin cDNA,’ without more, is not an adequate written description of the genus because it does not distinguish the claimed genus from others, except by function.  It does not specifically define the structure of any and all possible combinations of proteins/enzymes that fall within its definition or any structural features commonly possessed by members of the genus that distinguish them from others.  One skilled in the art therefore cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus.”  It is noted that given that [1] the genus of any host cell, including eukaryotes, microorganisms including any prokaryotes, fungi, etc. comprising any and all possible combinations of a broad genus of biomolecules recited claims having essentially any structure while limited only by their functions, wherein the structural diversity within such genus of biomolecules are widely variant and diverse; and [2] it is highly unpredictable which biomolecules or possible combinations of all biomolecules when introduced into a heterologous cell would be functionally compatible with biological pathways that are already present in the cell, Applicants have failed to sufficiently describe the claimed invention, in such full, clear, concise, and exact terms that a skilled artisan would recognize Applicants were in possession of the claimed genus of inventions.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Carstens (US 20160024529; IDS 08.25.20) in view of Wagers et al. (WO 2016089866; IDS 08.25.20).  Carstens discloses a method for scarless genome editing comprising introducing into cells CRISPR/Cas technology that allows for multi-site insertion of desired sequences into a nucleic acid target in vivo, creation of long (up to 20 kb or more) engineered nucleic acids in vivo through successive rounds of nucleic acid insertions; recombineering techniques are used to insert one or more desired sequences into one or more target nucleic acids at pre-determined sites; the pre-determined sites contain one or more pre-defined cleavage sequences for a dsDNA CRISPR/Cas system, such as the CRISPR/Cas9 system of S. thermophilus, allowing for independent scar-less recombination events enabling in vivo assembly of synthetic sequences (at least paragraphs 0013-0014, 0040).
Carstens discloses the CRISPR/Cas9 system is provided in the form of one or more nucleic acids containing one or more components; in some embodiments the CRISPR/Cas9 system comprises Cas9 protein and a processed form of a CRISPR array, which includes a processed spacer or guide RNA (at least paragraph 0015); in some embodiments, the CRISPR array component comprises at least two spacer (or guide) sequences for known, pre-defined cleavage sequences on a target nucleic acid (at least paragraph 0018).

It is further disclosed that in preferred embodiments, at least one round of recombineering uses as a target sequence for recombination a nucleotide sequence present on a recombineering segment that was used in a previous round of recombineering, and which was introduced into the target nucleic acid as a result of a previous round of recombineering/cleavage/selection.  In other words, for at least one of the second through nth rounds of recombineering/cleavage/selection, at least one recombineering segment includes a sequence that can homologously recombine with a sequence that was present on a recombineering segment, and in embodiments a desired sequence, that was introduced into the target nucleic acid in a previous round.  In some rounds, 
In some embodiments, in one or more rounds some or all of the recombineering segments are engineered to include a predefined cleavage sequence, which can serve as a selection site for a future cleavage event.  In embodiments, the pre-defined cleavage sequence is engineered in the desired sequence portion of the segment (at least paragraph 0043).
It is disclosed the recombineering segment is over at least a part of its sequence, homologous or otherwise sufficient identical to a target nucleic acid sequence…the recombineering segment includes a sequence that the practitioner desires to be inserted into the target nucleic acid (at least paragraph 0067).  
It is disclosed that since using the CRISPR/Cas9 system allows scarless integration of any DNA sequence of choice, this approach can be used to generate large assemblies of DNA directly in the host genome or other target nucleic acids, avoiding the necessity to assemble and manipulate large constructs in vitro.  Integration by recombineering requires that the integrated DNA is flanked by sequences homologous to the target nucleic acid.  Therefore, assembly is performed in successive rounds of recombineering where the first round recombineering segments have extensions homologous to native sequences on the target nucleic acid and, in at least one subsequent round, one or more recombineering segments have extensions homologous to segments integrated in the first round of recombineering.  The work flow for a two-step process is outlined in FIG. 2 (see at least paragraphs 0099, Fig. 2, 0079-0085).  

As noted above, Carstens discloses the nucleic acid targeting system for cleaving DNA comprises Cas9 protein and at least two guide sequences for known, pre-defined cleavage sequences on a target nucleic acid.  Carstens does not explicitly teach the first guide sequence (i.e. gRNA) comprises a nucleotide sequence that is complementary to a cell genome sequence that is upstream of a first genomic region of interest and/or the second guide sequence (gRNA) comprises a nucleotide sequence that is complementary to a cell genome sequence that is downstream of the first genomic region of interest.
Wagers et al. disclose systems for in vivo editing comprising Cas9 protein and a guide RNA (gRNA) (abstract).  Wagers et al. disclose genetically altering a nucleic acid sequence, such as a target gene, to excise one or more nucleic acid portions or sections or sequences of the gene using a CRISPR/Cas9 system (p. 3 lines 6-9).  The CRISPR Cas9 system includes a Cas9 protein and two or more guide RNA; the two or more guide RNA are complementary to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the references by incorporating the Cas9 system comprising at least two guide RNAs of Wagers et al. with the system for scarless genome editing disclosed in Carstens and arrive at the claimed method of performing scarless genome editing in a cell comprising a cell genome comprising (a) introducing into the cell Cas9, a first guide RNA, a second guide RNA, and a first polynucleotide, wherein the first guide RNA and second guide RNA are complementary to a corresponding target nucleic acid sequence on either side or flanking the nucleic acid portion or section to be excised (i.e. first genomic region of interest), wherein the first polynucleotide (i.e. recombineering segment in Carstens) is over at least a part of its sequence, homologous or otherwise sufficient identical to a target nucleic acid sequence and comprises a CRISPR cut site (pre-defined cleavage sequence of Carstens), wherein the first genomic region of interest is excited from the cell genome and replaced with the first polynucleotide; and (b) introducing into the cell Cas9, a third gRNA, and a second polynucleotide comprising a nucleic acid sequence of interest, wherein the first polynucleotide is excised from the cell genome and replaced with the second polynucleotide (instant claim 1).  The motivation to do so is given by the prior art.  Carstens discloses a method for genome editing comprising introducing a CRISPR/Cas9 system including Cas9 protein, at least two guide 

Regarding instant claims 7-8, Carstens discloses the method of the invention involves at least two rounds of recombineering/cleaving/selecting.  Therefore, at least two different pre-defined cleavage sequences in the target nucleic acid must be identified or created.  It is known in the art that cleavage sequences for natural CRISPR/Cas systems exist, and that these sequences vary from organism to organism and from strain to strain.  The key sequences for 
Regarding instant claims 9-10, as noted above, Carstens discloses a method for scarless genome editing comprising introducing cells CRISPR/Cas technology that allows for multi-site insertion of desired sequences into a nucleic acid target in vivo, where cells include prokaryotic cells (paragraphs 0013-0014, 0019).  Wagers et al. disclose cells for editing include eukaryotic cells, where the eukaryotic cell is a mammalian cell (at least p. 4 lines 24-26).
Regarding instant claim 11, as noted above, Carstens discloses at least one round of recombineering uses as a target sequence for recombination a nucleotide sequence present on a recombineering segment that was used in a previous round of recombineering, and which was introduced into the target nucleic acid as a result of a previous round of recombineering/cleavage/selection.  In other words, for at least one of the second through nth 
Regarding instant claim 12, Carstens discloses a method for scarless genome editing comprising introducing into cells CRISPR/Cas technology that allows for multi-site insertion of desired sequences into a nucleic acid target in vivo, creation of long (up to 20 kb or more) engineered nucleic acids in vivo through successive rounds of nucleic acid insertions (at least paragraphs 0013-0014, 0040).  Therefore, it would be obvious that the method is multiplexed for editing additional genomic regions of interest.

No claim is allowed.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Marsha Tsay/Patent Examiner, Art Unit 1656